Citation Nr: 0308843	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  96-26 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to an increased initial rating in excess of 
10 percent for fibromyalgia.  

3.  Entitlement to a compensable initial rating for seizures.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from December 1974 to 
January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran service connection for seizures and 
headaches.  He was also awarded service connection, with a 
noncompensable initial rating, for fibromyalgia.  The veteran 
responded with a timely Notice of Disagreement regarding 
these rating determinations, and subsequently perfected his 
appeal of these issues.  In July 1996, he testified before a 
hearing officer at the RO.  

In an April 1997 rating decision, the veteran was awarded a 
compensable initial rating of 10 percent for his 
fibromyalgia.  However, because there has been no clearly 
expressed intent on the part of the veteran to limit his 
appeal to entitlement to a specified disability rating, the 
VA is required to consider entitlement to all available 
ratings for that disability.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Accordingly, this issue remains in appellate status.  

The veteran's claims were first presented to the Board in 
January 1999, at which time these issues were remanded for 
additional development.  In an April 2000 rating decision, 
the veteran was awarded service connection, with a 
noncompensable initial rating, for seizures, but not for 
headaches.  Therefore, the issue of entitlement to service 
connection for headaches remains in appellant status.  

Following the award by the RO of service connection for 
seizures, and the assignment of a noncompensable initial 
rating, the veteran filed a September 2000 Notice of 
Disagreement regarding this assigned rating.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Credible medical evidence indicates the veteran's 
headaches were initially incurred during active military 
service.  

3.  The veteran's fibromyalgia results in frequent episodes 
of musculoskeletal pain and weakness, generalized fatigue, 
stiffness, and depression.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for headaches is 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2002).  

2.  The criteria for a rating of 40 percent, for the period 
subsequent to May 7, 1996, for the veteran's fibromyalgia 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.20, 4.71a, 
Diagnostic Codes 5024-25 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the February 1996 
Statement of the Case, the various Supplemental Statements of 
the Case, and May 2001 and January 2002 RO letters (which 
notified the veteran of the VCAA), he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that he 
receives medical care at VA medical centers in Alexandria and 
New Orleans, LA.  Because the veteran has reported VA medical 
treatment, these records were obtained.  The veteran also 
reported receiving private medical treatment from M.A.G., 
M.D., J.J.V., M.D., R.J.L., M.D., J.H., R.N., Louisiana State 
University, and the Freedman Clinic, and these records have 
also been obtained.  The veteran has not otherwise identified 
any additional evidence not already associated with the 
claims folder that is obtainable.  Finally, he has been 
afforded recent VA medical examinations in conjunction with 
his claims; for these reasons, his appeals are ready to be 
considered on the merits.  

I. Service connection - Headaches

The veteran seeks service connection for headaches.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2002).  Service connection may be awarded for 
any disability which is due to or the result of a service-
connected disability.  38 C.F.R. § 3.310 (2002).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

According to service medical records, the veteran had a 
history of intermittent headaches during service.  March 1984 
clinical notes reflect that the veteran reported 
lightheadedness, frontal headaches, and nausea at that time.  
He was given medication.  Headaches were again reported in 
September 1984, at which time possible chronic sinusitis was 
suspected.  Headaches, possibly related to allergies or an 
upper respiratory infection, were noted in April 1987.  In 
January 1988, the veteran reported tension headaches for 
which he was given medication.  In July 1989, he was noted to 
have frequent sinus headaches.  December 1992 treatment notes 
indicate complaints of a frontal headache, with pain 
radiating into the bilateral temporal lobes.  Chronic sinus 
headaches were again noted in July 1993.  

Post-service, the veteran underwent VA neurological 
examination in October 1996.  He reported a history of 
headaches dating back to service.  Currently, he experienced 
them approximately 1-2 times every 2-3 months.  Objective 
physical examination revealed no cerebellar signs or other 
neurological deficits.  The veteran was diagnosed with mixed 
headaches, migraine and sinus in origin.  

In July 2000, the veteran submitted a written statement from 
R.J.C., M.D., his primary care physician since the mid-
1990's.  Dr. C. confirmed that the veteran continued to 
experience intermittent severe headaches and sinus problems, 
and that these disabilities had existed since approximately 
1984.  

The Board notes that the veteran has been awarded service 
connection for sinusitis.  As noted above, both VA and 
private medical evidence suggest the veteran's headaches 
result from his sinus disability.  Additionally, on several 
occasions during service when the veteran sought treatment 
for headaches during service, examiners suggested a possible 
connection to his sinus problems.  Based on the medical 
evidence of record, the veteran has a current headache 
disability which he initially incurred during military 
service, and which likely is due to or the result of his 
service-connected sinusitis.  On either basis, an award of 
service connection for the veteran's headaches is warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2002).  

However, the Board also notes that headaches are already 
contemplated within the criteria for the evaluation of 
sinusitis.  See 38 C.F.R. § 4.97, Diagnostic Code 6513 
(2002).  Additionally, 38 C.F.R. § 4.14 (2002) cautions 
against "the evaluation of the same manifestations under 
different diagnoses."  38 C.F.R. § 4.14 (2002).  The RO must 
consider these regulations in rating the veteran's headache 
disability.  

In conclusion, the award of service connection for headaches 
is warranted.  

II. Increased initial rating - Fibromyalgia

The veteran seeks an increased initial rating for 
fibromyalgia.  Disability evaluations are based upon the 
average impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2002).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (West 2002).  However, when the assignment of 
initial ratings is under consideration, the level of 
disability in all periods since the effective date of the 
grant of service connection must be taken into account.  
Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in 
which a reasonable doubt arises as to the appropriate degree 
of disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2002).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2002).  

The veteran's fibromyalgia is currently rated under 
Diagnostic Code 5025, for fibromyalgia.  Under this Code, 
impairment is rated based on such symptoms as widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms.  A 10 percent rating is 
assigned when such symptoms require continuous medication to 
control.  A 20 percent rating is assigned when such symptoms 
are episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but are 
present more than one-third of the time.  A rating of 40 
percent is warranted where such symptoms are constant, or 
nearly so, and refractory to therapy.  A note to this 
Diagnostic Code indicates that widespread pain means pain in 
both the left and right sides of the body, that is both above 
and below the waist, and that affects both the axial skeleton 
(i.e., cervical spine, anterior chest, thoracic spine, or low 
back) and the extremities.  38 C.F.R. § 4.71a, Diagnostic 
Code 5025 (2002).  

The Board notes that diagnostic criteria under the VA's 
Schedule for Rating Disabilities were first created for 
fibromyalgia, effective from May 7, 1996.  61 Fed. Reg. 20439 
(1996); see also 64 Fed. Reg. 32410 (1999).  When a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent legislative intent 
to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  Revised statutory or regulatory provisions, 
however, may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 7104(c) 
(West 2002); VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. 
West, 12 Vet. App. 55, 57 (1998).  

Prior to May 7, 1996, the veteran's fibromyalgia was rated by 
analogy under Diagnostic Code 5024, for tenosynovitis.  This 
Diagnostic Code states that affected parts will be rated 
based on limitation of motion, as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024 (1996).  

Considering first the criteria in effect prior to May 7, 
1996, the evidence of record does not support an initial 
rating in excess of 10 percent prior to May 7, 1996, based on 
limitation of motion of the affected joints.  

Following the filing of the veteran's claim, he underwent a 
VA medical examination in April 1995.  He reported a history 
of muscle pain and occasional spasms which first began in 
1988.  Since that time, he has experienced intermittent 
muscle pain and weakness, especially in the upper 
extremities.  Physical examination revealed no swelling, 
deformity, or other impairment of the joints.  He had normal 
range of motion in all joints.  No specific muscle disability 
was diagnosed.  A concurrent VA psychiatric examination 
diagnosed him with a depressive disorder.  

The veteran also underwent a private medical examination in 
April 1995.  His extremities were without edema or clubbing, 
and no limitation of motion was noted at that time.  An 
October 1995 follow-up examination described his extremities 
as normal, and no findings of limitation of motion were 
noted.  

Also in October 1995, the VA received a treatment summary 
from C.A.G., M.D.  Dr. G.'s treatment summary reflected a 
diagnosis of fibromyositis-chronic fatigue syndrome, which he 
described as "slowly progressive" and characterized by 
generalized muscle fatigue and weakness.  However, at that 
time the veteran displayed no evidence of weakness of the 
muscles, and no sensory or neurological deficits.  His muscle 
reflexes were normal, but he fatigued easily with minor 
activity.  

When viewed in its entirety, the medical evidence of record 
does not support an initial rating in excess of 10 percent 
prior to May 7, 1996, for the veteran's fibromyalgia.  At no 
time did he have any limitation of motion of any joint of the 
upper or lower extremities, as would warrant an increased 
initial rating.  

Considering next the new criteria introduced for 
fibromyalgia, the preponderance of the medical record 
suggests an initial rating of 40 percent is warranted based 
on the new rating criteria for fibromyalgia.  

At his July 1996 personal hearing before a hearing officer at 
the RO, the veteran testified that he experiences constant 
fatigue, as well as pain and fatigue in the muscles of his 
arms and legs.  He stated these symptoms prevent him from 
performing some functions of his employment.  

Also in July 1996, the submitted a written treatment summary 
authored by K.M.A., M.D.  The summary confirmed the veteran's 
prior reports of pain, weakness, and fatigue of his muscles, 
as well as generalized fatigue.  These symptoms inhibit the 
veteran in "prolonged or repetitive use of [his] arms and 
legs."  

A September 1996 treatment summary from Dr. M.A.G., M.D., 
confirmed the veteran's reports of pain, weakness, and 
fatigue of the muscles, along with low-grade fevers.  His CPK 
(creatine phosphokinase) levels were also described as 
elevated.  

Following the Board's January 1999 remand, the veteran 
underwent another VA medical examination in April 1999.  The 
examiner reviewed the veteran's recent medical records, and 
noted a prior trial of oral prednisone therapy which yielded 
no appreciable benefit.  The veteran's current symptoms 
included chronic muscle pain, with intermittent muscle spasms 
and tightness, fatigue, and weakness.  He reported daily 
muscle pain which slows his daily functioning.  On follow-up 
examination in July 2001, he was positive for both stiffness 
and weakness in the knees.  He experiences episodic pain and 
weakness at least 2-3 times per week, and uses either a cane, 
brace, or crutches for support.  

An October 2001 statement from M.A.G., M.D., a private 
physician, stated the veteran's fibromyalgia was not 
improving, and his CPK levels remained high.  

Overall, the preponderance of the evidence suggests the 
veteran experiences such symptoms as musculoskeletal pain and 
tenderness, fatigue, sleep disturbances, and depression on a 
regular basis.  Additionally, the veteran has received 
extensive private and VA medical treatment, without much 
alleviation of symptoms.  Therefore, and in light of 
38 C.F.R. §§ 4.3 and 4.7, an initial rating of 40 percent is 
warranted under Diagnostic Code 5025 for the veteran's 
fibromyalgia.  Because this Code is only effective from May 
7, 1996, a 40 percent initial rating prior to that date may 
not be awarded under Diagnostic Code 5025.  

A 40 percent evaluation represents the maximum available 
schedular rating under Diagnostic Code 5025.  Additionally, 
the medical evidence of record does not reflect that 
evaluation of this disability under other diagnostic criteria 
is warranted.  Under the Karnas holding, the veteran may also 
be rated under the former criteria for fibromyalgia, 
Diagnostic Code 5024, as noted above.  However, during the 
pendency of this appeal, veteran has not displayed such 
limitation of motion of any joint as would warrant an initial 
rating in excess of 40 percent.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's fibromyalgia has itself not 
required excessive periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that his service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

In conclusion, an initial rating in excess of 10 percent is 
not warranted for the period prior to May 7, 1996.  
Subsequent to that date, an initial rating of 40 percent is 
warranted for the veteran's service-connected fibromyalgia.  




ORDER

Entitlement to service connection for the veteran's headaches 
is granted.  

Entitlement to an initial rating of 40 percent for the period 
after May 7, 1996, for the veteran's fibromyalgia is granted.  


REMAND

In an April 2000 rating decision, the veteran was awarded 
service connection, with a noncompensable initial rating, for 
a seizure disorder.  He responded in September 2000 with a 
written statement objecting to the assigned noncompensable 
initial rating, and requesting reconsideration of this 
rating.  The Board, construing the veteran's communication in 
a manner most favorable to the veteran, finds a valid Notice 
of Disagreement has been filed.  The Court held in Manlincon 
v. West [12 Vet. App. 238 (1999)], that, when a notice of 
disagreement has been timely filed, the Board should remand, 
rather than refer, the issue to the RO for the issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  Consequently, the Board will remand the 
issue of entitlement to an increased initial rating for 
seizures to the RO for the issuance of a Statement of the 
Case on that issue.  See 38 U.S.C.A. § 7105(d)(1) (West 
2002).  In addition, this remand will afford the RO the 
opportunity to ensure compliance with the provisions of the 
VCAA, as noted above.  

The Board next notes that the veteran has appealed the 
initial rating assigned for his service-connected seizures.  
In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In reconsidering the claim on appeal, the 
RO must weight the possibility of awarding a staged rating 
for the veteran's disability.  

Therefore, in light of the above, this issue is REMANDED for 
the following additional development:  

The RO should issue a Statement of the 
Case regarding the issue of entitlement 
to an increased initial rating for 
seizures.  In addition, the RO must 
review the claims file and ensure that 
all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 with respect 
to this issue are fully satisfied.  The 
appellant and his representative are 
hereby notified that following the 
receipt of the Statement of the Case 
concerning this issue, he must submit a 
timely substantive appeal if he desires 
appellate review of this issue by the 
Board.  If and only if a timely 
substantive appeal is filed should this 
issue be returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action, other than as 
spelled out within this remand, until he is notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

